Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 31 January 1815
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 76.
My dear wife.
Bruxelles 31. January 1815.

From all that I have yet seen of Bruxelles, I find it so agreeable that I almost regret not having determined to stay and wait for your arrival here; without going to Paris at-all; or at least not without having your company—But the impulse of motion being given, the power of inertness operates upon me so forcibly that I find myself uneasy almost without knowing why; and have determined to proceed upon my journey, the day after to-morrow, as I intended when I came from Ghent.
On Saturday I delivered my letters of Introduction, which were only three—Two to Merchants, and the third to a lawyer of eminence, named Vlieshouwer—He is a bachelor, and took me to dine with him the same day at the Club of the Literary Society; where I found a great variety of company, and newspapers and public journals to read—The next Morning Mr Vlieshouwer sent me a verbal invitation to go and dine with a Gentleman whom I had met at his chambers the day before, and to whom he had introduced me—Mr Vilain quatorze—A name which however singularly it may strike you, is among the illustrious nobility of this Country. It was already familiar to me, because I had while at Ghent visited a Country Sear belonging to a Lady of the same name, an Aunt of this Gentleman—I committed however now an awkward blunder in supposing him to be a bachelor like his friend through whom I had received the invitation—I went to the dinner in boots, and was not a little abashed on finding myself in a house very elegantly furnished, and with Ladies of the genteelest and most accomplished French manners—The party was small—eleven persons at table, and fortunately one of the Gentlemen, as if to keep me in countenance, was also in boots—but then again as if to aggravate my embarrassment he apologized most formally to the Lady for not being more suitably dressed. For my own part I had no apology to make which would not have made the case worse than it was—and Madam Vilain quatorze, by her politeness and ease of manners relieved me from some part of my distress—She began by telling me that she had been unwell all the morning, and having a grossesse très incommode, had been taking a morning walk for the benefit of exercise—After dinner she invited me to play a game of billiards with her, and notwithstanding her grossesse beat me in less than a quarter of an hour—There was a young English Officer in the company, speaking French so well that I was long in doubt whether he was English or Hanoverian. I retreated at six and went to the Theatre, where I had the honour of seeing at a distance the Hereditary Prince of Orange, the Commander in Chief of the British troops in the low Countries. The Sovereign Prince his father is expected here about the 15th: instant; and they flatter themselves that he will establish here his Court—Bruxelles had always been accustomed while under the Austrian Government to have a Court in Miniature, and the prospect of having one again, is among their strongest ties of attachment to the new order of things.
Yesterday I went to see a private Collection of Pictures, and without exception the choicest I ever beheld—It belongs to an old Gentleman of 72 named Burtin; not only a Connoisseur of the first rank, but an author of two large Octavo Volumes upon the subjects of Pictures, which he assured me would make me Master of all the mysteries of the Art—Since the English have obtained access to this Country, they have taken so many copies of his book, that he had scarcely any of them left—He did however spare me one, and with that in my possession he told me I might throw all other books upon Painting into the fire. It was acknowledged even by the French Critics to be the first Treatise upon the subject, extant—theoretic and practical—From this sample of Mr Burtin’s Conversation you may judge that he is not deficient in a sense of the excellence of either his taste or of his Collection—He prides himself especially upon not having one indifferent picture—He has the walls of four small chambers covered with master-pieces of the Flemish Dutch and German Schools—And then to crown the whole he has four pictures in a separate apartment, each of which is alone worth a whole Collection—Among them a Holy Family by Guido, superior to that of Murillos at the Hermitage, and surpassed by nothing that I ever saw upon Canvas; but the great Picture by Raphael at Dresden—I should almost be tempted to give the Virgin’s head in this the palm over that—After seeing it I could not have looked at Mr Burtin’s pictures in the other chambers, and had no admiration left for the three neighbours of this Heavenly Madonna. It is one of those Pictures before which if I was a Catholic, I should instinctively fall upon my knees.
I had devoted this morning to the Museum, the Public Library, and the Cabinet of natural History belonging to the City; but by some accident I could not get them opened in time, and have been obliged to postpone my visit to them until to-morrow.
Wednesday Morning 1. February.
I went again to the Theatre last Evening and saw Moliere’s Etourdi, with the Caliph of Bagdad—The former of these Plays I had read with exquisite delight when I was about Charles’s age, and I know not by what accident I had never before seen it performed on the Stage. It was the first Play written by Molière, and though strongly marked with his Genius, far inferior to many of those which he afterwards produced—It is full of bustle and intrigue, like all the Plays of Spanish descent, but it is impossible to take any interest either in the characters or in the incidents of the plot—It is a a perpetual struggle between the knavish ingenuity of a valet, devising means to purchase a female slave for his young Master, and the headlong blunders of the Master disappointing his own purposes—This purchase of girls for young men, might be a representation of real life among the antient Greeks and Romans; and it forms the plot of almost all of the plays of Plautus and Terence—The Spanish Dramatists adopted it, without considering that there was no longer any prototype to the action of the scene in the manners of the age, and contented themselves with multiplying the incidents and in complicating the intrigue—Moliere began by imitating the Spanish Drama, as the Spaniards had imitated the antients, without discrimination, but he soon perceived how widely this was departing from the real object of Comedy, and began to paint from the life the Vices and follies of the age—The Caliph of Bagdad was very badly performed—As all the interest that can be taken in this play arises from the magical operation of the name, I have been surprized both at Ghent and here to see how wretchedly they fail in the execution of the author’s idea—The performance was incomparably better as I saw it in German at Reval.
I requested you in my Letter of 27. December, to deposit in the hands of Mr Harris, or of Messrs: Meyer and Brüxner, the Imperial Obligations which I had left with you—I wrote yesterday to Messrs: W. and J Willink of Amsterdam, authorising them on a certain contingency to draw upon Messrs: Meyer and Bruxner for the sum at or about which I suppose the Obligations will fall in the market. And I write this day to Mr Harris giving him notice of this disposition—As I conclude we shall either go to England or return home in the Spring, I have thought it necessary to have our funds nearer at hand than at St: Petersburg.
My next Letter to you will I trust be from Paris, though I am doubtful whether it will reach you in Russia—God grant that our reunion may be speedy and permanent; and in the mean time, with love to Charles believe me your ever affectionate husband

A.